DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/03/2022, with respect to the rejection(s) of claims 1-12 under a statutory type (35 U.S.C. 101) double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the nonstatutory double patenting.
The information disclosure statement (IDS) submitted on 04/01/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 2018/0077305 A1 is a general background reference covering: An information processing apparatus executes a first program to display a first print setting screen; and executes a second program to display a second print setting screen that is different from the first print setting screen. The executing of the first program includes displaying the first print setting screen; accepting a first changing operation of changing setting information of a function relating to a printing operation, at the displayed first print setting screen; and storing the changed setting information in a shared storage that is accessible by the second program, in response to accepting the first changing operation. The executing of the second program includes acquiring the setting information from the shared storage; and displaying the second print setting screen based on the acquired setting information, such that the first changing operation performed at the first print setting screen is applied to the second print setting screen, (see abstract).
Reference 2019/0007582 A1 is a general background reference covering: To prevent an unnatural white area from occurring on the periphery of a drawing object for which raster image generation processing on the premise that the background is white has been performed in a situation in which layer printing is performed. An information processing apparatus specifies a cutting off-target area in an image object included in input drawing data, changes the input drawing data so that the specified cutting off- target area in the image object is not drawn, and generates a print job based on the changed drawing data, (see abstract).
Reference 2019/0303076 A1 is a general background reference covering: A print processing system includes an image processing apparatus configured to execute print processing, and a client apparatus that includes a class driver configured to convert data as a target of the print processing into print data and to transmit a printing command for causing the image processing apparatus to execute the print processing by using a standard function to the image processing apparatus together with the print data, wherein the client apparatus includes an acquisition unit configured to acquire print setting information that specifies a print setting included in the image processing apparatus from the image processing apparatus via the class driver, a display unit configured to display a print setting screen based on the print setting information acquired by the acquisition unit, and a transmission unit configured to transmit the print setting information about a print setting selected by a user on the print setting screen, (see abstract).
Reference 2018/0373468 A1 is a general background reference covering: When customizing print settings data, a customization tool provides a function for changing
factory default values through a Ul. The changes added to the default print settings are then saved as customized default print settings, (see abstract).
Reference 2017/0223210 A1 is a general background reference covering: A printing system includes a printer and an information processing device that includes a processor and a memory storing processor-executable instructions, the instructions being configured to, when executed by the processor, cause the processor to accept a print instruction, in response to accepting the print instruction, determine whether to instruct the printer to start a pre-printing operation based on preparation instruction information, in response to determining to instruct the printer to start the pre-printing operation, transmit the preparation instruction information to the printer, in response to determining to instruct the printer to start the pre-printing operation and transmitting the preparation instruction information to the printer, generate print data based on specified contents data, and transmit print instruction information to the printer, (see abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. (US 10,970,013 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitations of claims 1, 11, and 12 are broader, but they still read on limitations of claims 1, 10, and 11 respectively as shown in tables below:

Instant application: US20210216258
Claim 1
Patent: US10,970,013 B2
Claim 1
1. A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus,
1. A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus,
2. the supporting program causing, when executed by the controller, the information processing apparatus to perform:
2. the supporting program causing, when executed by the controller, the information processing apparatus to perform: 
3. a receiving process when a print instruction is input to a general-use printing program, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the receiving process being a process of receiving a print parameter of printing corresponding to the print instruction, the print parameter including a setting of editing of a target image based on a specific object, the target image being an image subjected to printing based on the print instruction; and
3. a receiving process when a print instruction is input to a general-use printing program, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the receiving process being a process of receiving a print parameter of printing corresponding to the print instruction, the print parameter including a setting of image combining, the image combining being a process of combining a specific object with a target image, the target image being an image subjected to printing based on the print instruction; and
4. a generating process of generating specific data to be edited with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the editing is received in the receiving process.
4. a generating process of generating specific data to be combined with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the image combining is received in the receiving process.


 	
Claim 11
Claim 10
1. An information processing apparatus having a controller, 
1. An information processing apparatus having a controller,
2. wherein a general-use printing program is implemented in an operating system of the information processing apparatus,
2. wherein a general-use printing program is implemented in an operating system of the information processing apparatus,
3. wherein a supporting program is implemented in the information processing apparatus, the supporting program corresponding to a printer connectable to the information processing apparatus,
3. wherein a supporting program is implemented in the information processing apparatus, the supporting program corresponding to a printer connectable to the information processing apparatus,
4. wherein the controller performs: a receiving process when a print instruction is input to a general-use printing program, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the receiving process being a process of receiving a print parameter of printing corresponding to the print instruction, the print parameter including a setting of editing of a target image based on a specific object, the target image being an image subjected to printing based on the print instruction;
4. wherein the controller performs: a receiving process when a print instruction is input to a general-use printing program, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the receiving process being a process of receiving a print parameter of printing corresponding to the print instruction, the print parameter including a setting of image combining, the image combining being a process of combining a specific object with a target image, the target image being an image subjected to printing based on the print instruction; and
5. generating process of generating specific data to be edited with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the editing is received in the receiving process.
5. a generating process of generating specific data to be combined with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the image combining is received in the receiving process.





Claim 12
Claim 11
 1. A printing method of controlling an information processing apparatus having a controller,
1. A printing method of controlling an information processing apparatus having a controller, 
2. wherein a general-use printing program is implemented in an operating system of the information processing apparatus,
2. wherein a general-use printing program is implemented in an operating system of the information processing apparatus,
3. wherein a supporting program is implemented in the information processing apparatus, the supporting program corresponding to a printer connectable to the information processing apparatus,
3. wherein a supporting program is implemented in the information processing apparatus, the supporting program corresponding to a printer connectable to the information processing apparatus, 
4. wherein the method includes: when a print instruction is input to a general-use printing program, receiving a print parameter of printing corresponding to the print instruction, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the print parameter including a setting of editing of a target image based on a specific object with, the target image being an image subjected to printing based on the print instruction; and
4. wherein the method includes: when a print instruction is input to a general-use printing program, receiving a print parameter of printing corresponding to the print instruction, the print instruction causing the printer to execute printing of an image, the general-use printing program being a program implemented in an operating system of the information processing apparatus, the print parameter including a setting of image combining, the image combining being a process of combining a specific object with a target image, the target image being an image subjected to printing based on the print instruction; and
5. generating specific data to be edited with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the editing is received.
5. generating specific data to be combined with generated data, the generated data being data generated by the general-use printing program based on the target image, the target image being an image subjected to printing when the setting of the image combining is received.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672